EXHIBIT 10.31

 

Agreement for Exclusive Right of Negotiation

 

This Agreement for Exclusive Right of Negotiation (“Agreement”) is between the
OLYMPUS CORPORATION, a Japan Corporation, located at 2-43-2 Hatagaya Shibuya-ku,
Tokyo, Japan (including, its subsidiary, Olympus Medical Systems Corp.
collectively referred to as “Olympus”) and CYTORI THERAPEUTICS, INC. a Delaware
Corporation, located at 3020 Callan Road, San Diego, CA 92121 (“Cytori”).

 

WHEREAS, Olympus and Cytori desire to enter into a marketing and sales
cooperation whereby the parties would cooperate in developing and evaluating
stem and regenerative cell therapies for the *** Market (as defined below), and;

 

WHEREAS, as part of Olympus’ (i) due diligence requirements and (ii) business
evaluation to engage in such an endeavor Olympus desires to prepare sufficient
market research and clinical evaluations for these therapeutic areas in
conjunction with Cytori, which is anticipated to require a significant effort,
and;

 

WHEREAS, Olympus desires that Cytori shall negotiate exclusively with Olympus
relative to the *** Market (as defined below) during the course of its due
diligence and market research, and supportive assistance to Olympus in the
design and preparation of such clinical evaluations.

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, the parties hereby agree as follows:

 

1.  Cytori grants Olympus the exclusive world-wide right to discuss and
negotiate with Cytori for exclusive marketing and sales rights for stem and
regenerative cell therapies for treatment of conditions of
the                        ***                                              
                                                  ***                                                (“***
Market”.)  During the Term (as defined below) Cytori shall not enter into
discussions or agreement with any third party regarding such marketing and sales
rights for stem and regenerative cell therapies for the *** Market.

 

The *** Market rights contemplated specifically do not include rights for the
treatment of         ***                                      
                                  ***.

 

2.  The Olympus rights shall continue for a period of eighteen (18) months (the
“Term”) from the date of delivery and installation of the fewer of 6 or the
final Celution I system which both parties accept as final, provided that
reasonable and appropriate extensions of the Term shall be granted if Olympus
has exercised reasonably diligent efforts to complete its clinical evaluations
of the *** Market during the initial Term.

 

3.  Cytori and Olympus acknowledge and agree that the Memorandum entitled
“Spirit of Understanding” dated 2/2/2006 is non-binding. 

 

4.  Olympus shall be responsible for all costs and expenses related to its due
diligence market research and clinical evaluations, provided that Cytori shall
provide advice and consultation with respect to the design and implementation of
the clinical study without charge to Olympus. In addition, Cytori shall provide
designated Olympus personnel with appropriate training on the maintenance and
use of the Cytori products for clinical evaluation without charge to Olympus.
Upon reasonable notice, Cytori shall also provide skilled personnel to assist
Olympus personnel and their designees in the first three procedures at the
locations selected by Olympus. All travel and lodging expenses for Cytori
personnel in connection with such training shall be borne by Cytori.  Cytori
shall provide the Celution device and disposables to Olympus at Cytori’s cost
for manufacture and delivery, and Cytori agrees to repair the devices provided
to Olympus as necessary, and without charge, provided the device has been
handled in accordance with the training and instructions provided. Cytori shall
have access to and the right to use all results of all market research and
clinical studies, on which Olympus has right to grant such access or use,
sponsored by Olympus as described above for all reasonable uses that are not
contrary to the exclusive rights as granted to Olympus herein.

 

5.  As consideration for exclusive rights of negotiation granted to Olympus
herein, Olympus shall pay Cytori (via wire transfer) a non-refundable fee of
US$1,500,000. (One Million Five Hundred Thousand US Dollars) within 60 days of
the Effective Date of this Agreement.  In the event the parties are successful
in negotiating a comprehensive agreement for the marketing and sales rights to
the *** Market (within the Term and any extensions thereto), the full amount of
the fee paid by Olympus hereunder shall be

 

--------------------------------------------------------------------------------

*** Material has been omitted pursuant to a request for confidential treatment
filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

credited to Olympus against any amounts due and payable by Olympus pursuant to
such comprehensive agreement (including any milestone or up-front payment at
Olympus’ sole discretion).

 

6. Olympus and Cytori shall each pay their own respective legal and accounting
fees and expenses incurred in connection with this and any further resulting
transaction.

 

7.             Miscellaneous Provisions.

 

7.1           This Agreement shall in all respects be governed by and construed
in accordance with the laws of New York without reference to principles of
conflicts of laws that would require the application of the laws of another
jurisdiction.  All disputes arising out of or in connection with this Agreement,
or any relationship created by or in accordance with this Agreement, shall be
finally settled under the Rules of Arbitration of the International Chamber of
Commerce (the “Rules”) by three arbitrators. The place of the arbitration and
all hearings and meetings shall be Singapore unless the Parties to the
arbitration otherwise agree. The language of the arbitral proceedings shall be
English. 

 

7.2           Except as otherwise expressly provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the Parties.  Neither this
Agreement nor any right, license, privilege or obligation provided herein may be
assigned or transferred by either Party without the other Party’s prior written
consent. 

 

7.3           This Agreement constitutes the entire understanding and agreement
between the Parties with regard to the subject matter hereof .

 

7.4           Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or when
received if sent by fax or 48 hours after being deposited with a national
overnight delivery service, with postage prepaid, and addressed to the party to
be notified at such party’s address or fax number as set forth below or as
subsequently modified by written notice.

 

To Cytori:

 

3020 Callan Road, San Diego, CA 92121, U.S.A

 

Attn: Christopher J. Calhoun

Fax: 858-450-4331

 

To Olympus:

 

2-3 Kuboyama-cho,

Hachioji-shi, Tokyo, 192-8512, Japan

 

Attn: Yasunobu Toyoshima

Fax: +81-426-91-7350

 

7.5           This Agreement may be modified or amended only by an instrument in
writing duly executed by authorized representatives both of the Parties.

 

7.6           No waiver of any provision hereof shall be effective unless made
in writing and duly executed by an authorized representative of the waiving
Party. 

 

7.7           This Agreement may be executed by facsimile signature in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.

 

7.8           Should any provision of this Agreement be determined to be illegal
or unenforceable, such determination shall not affect the remaining provisions
of this Agreement.  To the extent permitted by applicable law, the Parties waive
any current or future provision of law which renders any provision of this
Agreement unenforceable in any respect.  The Parties agree that any illegal or
unenforceable provision shall be construed or reformed so as to enforceably
effectuate, to the maximum possible extent, the Parties’ expressed intent.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement for
Exclusive Right of Negotiation.

 

OLYMPUS CORPORATION

 

 

By

/s/ Masaaki Terada

 

Date:

   February 22, 2006

 

 

--------------------------------------------------------------------------------


 

 

Masaaki Terada

 

 

 

 

 

Director / Corporate R&D Center

 

 

 

 

 

CYTORI THERAPEUTICS, INC.

 

 

 

 

 

 

 

By

/s/ Christopher J. Calhoun

 

Date:

   February 22, 2006

 

 

Christopher J. Calhoun

 

 

CEO

 

 

--------------------------------------------------------------------------------